Citation Nr: 0721742	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-40 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease status post coronary artery bypass graft.

2.  Entitlement to service connection for residuals of 
cardiovascular accident.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for bilateral glaucoma 
and macular hole of the left eye.

5.  Entitlement to a rating in excess of 10 percent for 
deviated septum.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, that denied entitlement to service 
connection for coronary artery disease status post coronary 
artery bypass graft, residuals of cardiovascular accident, 
bilateral hearing loss, glaucoma and macular hole of the 
right eye and denied entitlement to a rating in excess of 10 
percent for deviated septum.  

The veteran presented testimony at a personal hearing in 
April 2007 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The issues of entitlement to service connection for bilateral 
glaucoma, left eye macular hole, and bilateral hearing loss; 
and for an increased rating for service-connected deviated 
septum are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.




FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's coronary 
artery disease status post coronary artery bypass graft 
either had its onset in service or preexisted service and was 
permanently worsened therein, or that it manifested to a 
compensable degree within one year after separation from 
service.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
cardiovascular accident either had its onset in service or 
preexisted service and was permanently worsened therein, or 
that it manifested to a compensable degree within one year 
after separation from service.  


CONCLUSIONS OF LAW

1.  Coronary artery disease, status post coronary artery 
bypass graft, was not incurred in or aggravated by active 
military service nor may it be presumed to have been incurred 
in service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107(a) (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).

2.  Residuals of a cardiovascular accident were not incurred 
in or aggravated by active military service nor may they be 
presumed to have been incurred in service.  38 U.S.C.A. § 
1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2004, December 
2005, and March 2006; a rating decision in April 2005; and a 
statement of the case in November 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudications in a 
supplemental statement of the case in February 2007 and a 
statement of the case in April 2007.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

II.  Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as cardiovascular-renal disease, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Coronary artery disease status post coronary artery 
bypass graft and
residuals of a cardiovascular accident

The veteran seeks entitlement to service connection for 
coronary artery disease and residuals of a cardiovascular 
accident.

Initially, the Board notes that the veteran served during a 
defined period of war under 38 C.F.R. § 3.2(f).  He has not 
alleged, however, that his coronary artery disease status 
post coronary artery bypass graft and cardiovascular accident 
were a result of trauma suffered in combat with the enemy.  
Thus, consideration under 38 U.S.C.A. § 1154(b) is not 
warranted.  Kowalski v. Nicholson, 19 Vet. App. 171. (2005).   

Service medical records are negative for complaints, 
findings, or diagnosis of a heart condition.  At his entrance 
examination in March 1943 and separation examination in 
January 1946, his cardiovascular system was normal.  Thus, 
the Board finds that coronary artery disease or a 
cardiovascular condition is not shown in service.  

There is no medical evidence of record that shows a 
cardiovascular condition was manifested to a compensable 
degree within one year from the veteran's date of separation 
from service.  Accordingly, entitlement to service connection 
on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307, 
3.309.  

In January 1947 the veteran filed a claim for disabilities 
and did not include a heart condition.  At VA examinations in 
March 1948 and January 1950 his cardiovascular system was 
normal. 

When hospitalized in April 1950 for complaints of abdominal 
pain, the veteran also described pain in his left chest and 
was worried that he had heart trouble.  However, an EKG 
revealed normal tracing and a chest x-ray was normal.  No 
finding or diagnosis of a heart disability was made.  

VA outpatient treatment records in October 2003 show a 
history of coronary artery disease status post coronary 
artery bypass graft with severe left ventricular hypertrophy.  
The veteran reported that in September 2003 he had been 
hospitalized for a cardiovascular accident and reported no 
residual effects.  In February 2006 it was noted that he had 
a coronary artery bypass graft in 1990 and a history of a 
cardiovascular accident in 2001 with no residual deficits.  
He was seen for follow-up and treatment.  This medical 
evidence, however, does not provide a nexus between these 
conditions and service.   

The veteran testified in April 2007 that he must have had a 
heart condition in service as heart problems were a familial 
problem.  However, he denied having symptoms or seeking 
medical attention for a heart condition in service.  He 
recalled first having a heart problem about 10 years after 
service.  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, there is 
no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

The hiatus in the medical records between the veteran's 
separation from service and the first documentation of 
coronary artery disease and cardiovascular disease, and the 
absence of any other evidence supporting a finding that 
coronary artery disease or cardiovascular disease were noted 
in service or that the veteran had continuity of 
symptomatology between active duty and the present, is strong 
evidence against awarding service connection based on 
continuity of symptomatology with a condition noted in 
service.  38 C.F.R. § 3.303(b).  Likewise, the same lack of 
evidence precludes awarding service connection for coronary 
artery disease and cardiovascular disease based on evidence 
of a post-active duty diagnosis shown by all of the evidence, 
including that pertinent to service, to have been incurred in 
such service.  38 C.F.R. § 3.303(d).  In sum, the 
preponderance of the evidence is against the veteran's claim 
alleging incurrence or aggravation during his active duty.
 
Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's current coronary and cardiovascular disabilities to 
service.  No available medical evidence shows that the 
veteran suffered from a heart condition or cardiovascular 
condition during service.  Furthermore, the Board finds that 
an examination is not needed in this case because the 
evidence does not show any event, injury, or disease in 
service that could be related to the veteran's current 
coronary or cardiovascular disabilities.  38 C.F.R. 
§ 3.159(c)(4).

The Board recognizes that the veteran sincerely believes that 
he has coronary and cardiovascular disorders attributable to 
his service.  He is competent, as a layman, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, lay individuals are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  Routen v. Brown, 10 Vet. 
App. 183 (1997) (layperson is not capable of opinion on 
matters requiring medical knowledge), Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, the veteran's assertions 
are not competent medical evidence of a nexus (that is, a 
causal link) between any current coronary artery disease and 
residuals of a cardiovascular disorder and his active 
service.

In sum, the Board concludes that the preponderance of the 
evidence is against a finding that the veteran's coronary 
artery disease and cardiovascular disorder began or were 
aggravated during service or manifested to a compensable 
degree within one year from the veteran's date of separation 
from service.  There is no competent medical evidence that 
the veteran currently has coronary artery disease and 
residuals of a cardiovascular disorder which have been linked 
to his service.  No probative, competent medical evidence 
exists of a relationship between any current coronary artery 
disease and residuals of cardiovascular disorder and any 
continuity of symptomatology asserted by the veteran.  
McManaway v. West, 13 Vet. App. 60 (1999).

Since the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for 
service connection for coronary artery disease status post 
coronary artery bypass graft and for residuals of a 
cardiovascular accident must be denied.


ORDER

Entitlement to service-connection for coronary artery disease 
status post coronary artery bypass graft is denied.

Entitlement to service connection for residuals of 
cardiovascular accident is denied.


REMAND

The veteran seeks entitlement to service connection for 
glaucoma and a macular hole.  Although at the April 2007 
hearing, clarification was obtained that the claim for a 
macular hole involved the veteran's right eye, medical 
evidence of record shows that it is the veteran's left eye 
that has been diagnosed with a macular hole.  

The evidence of record shows that the veteran served during a 
defined period of war.  Although the evidence shows 
participation in battles and campaigns in the Rhineland and 
Central Europe, the veteran's decorations and citations do 
not indicate that he was engaged in combat.  His military 
occupation specialty (MOS) was a clerk-typist.  The veteran 
has alleged that his eye disabilities were a result of trauma 
suffered in combat with the enemy.  Thus, consideration of 
the provisions of 38 U.S.C.A. § 1154(b) is warranted.  The 
veteran testified that his eyes were injured when a machine 
gun came loose from its mounting and hit him across the face 
and that must have occurred during combat.  His nose and 
teeth were injured at that time and he is service-connected 
for those disabilities.  The occurrence of an in-service 
incident is not dispositive in this instance, however, as 
there must be a showing, of current disability and linkage 
between such disability and in-service injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  VA's duty to assist a 
claimant includes providing a medical examination or 
obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  

In addition, the veteran seeks entitlement to service 
connection for bilateral hearing loss and for an increased 
evaluation for service-connected deviated septum.  Although a 
VA audio examination and a VA medical examination of the nose 
were scheduled in February and March 2005, the veteran did 
not report and phoned that he was too sick to attend the 
Compensation and Pension Clinic.  The Board notes that 
service medical records show that in July 1944 the veteran 
received treatment for acute otitis externa/media following 
swimming.  Evidence also shows that the veteran qualified as 
a rifle sharpshooter.  The veteran testified at the April 
2007 hearing that he had a lot of drainage and pain due to 
his deviated septum.  

It does not appear that the examinations were rescheduled and 
the Board is of the opinion that the veteran should be 
afforded another opportunity for a Compensation and Pension 
examination regarding the issues of service connection for 
bilateral hearing loss and an increased evaluation for 
service-connected deviated septum.  38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA eye 
examination to determine the nature and 
etiology of his diagnosed bilateral 
glaucoma and left eye macular hole.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination and the 
review should be noted in the examination 
report.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's diagnosed 
bilateral glaucoma or left eye macular 
hole was triggered by or resulted from an 
incident in service to include the blow to 
his face with an injury to his nose in 
April 1945.   

2.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
bilateral hearing loss.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination and the review should be noted 
in the examination report.  The examiner 
should express an opinion as to whether it 
is at least as likely as not (50 percent 
or more probability) that the veteran's 
claimed bilateral hearing loss resulted 
from an incident in service to include the 
episode of acute otitis externa/media and 
claimed exposure to acoustic trauma.   

3.  Schedule the veteran for a VA 
examination of his nose to determine the 
nature and severity of his service-
connected deviated septum.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination and the review should 
be noted in the examination report.

4.  Readjudicate the veteran's claims for 
service connection for bilateral glaucoma 
and left eye macular hole, and bilateral 
hearing loss; and for an increased 
evaluation for service-connected deviated 
septum.  If a benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


